           Case 1:20-cv-02298-RA Document 18 Filed 07/10/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 7/10/2020


 PAMELA WILLIAMS, on behalf of herself
 and all others similarly situated,

                             Plaintiff,                      No. 20-CV-2298 (RA)

                        v.                                           ORDER

 THE PAPER STORE, LLC,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On May 29, 2020, the Court granted Defendant’s request for an extension until June 29,

2020 to answer, move, or otherwise respond to the Complaint. Defendant has not done so.

Defendant shall do so by July 17, 2020. If Defendant fails to do so, and Plaintiff intends to move

for default judgment, she shall do so by August 31, 2020.

SO ORDERED.

Dated:      July 10, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
